        CASE 0:20-cv-01331-WMW-TNL Doc. 6 Filed 09/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Micah Glenn Morson,                                    Case No. 20-cv-1331 (WMW/TNL)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

Blue Earth County Jail et al.,

                            Defendants.


      This matter is before the Court on the August 21, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Tony N. Leung. (Dkt. 5.) No objections to the

R&R have been filed. In the absence of timely objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.     The August 21, 2020 R&R, (Dkt. 5), is ADOPTED.

       2.     This matter is DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 30, 2020                              s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
